O’Brien, J.
The Code provides that personal service of a summons upon a defendant, a domestic corporation, must be made by delivering a copy thereof to the persons specially enumerated in section 431. The affidavit in this case shows that the person upon whom service was made was the assistant treasurer, upon whom it is not provided the- summons can be served. For the reason that he was not the “president or other head of the corporation, the secretary or clerk to the corporation, the cashier or treasurer, or a director or managing agent, ” the motion to set aside the service of the summons herein as irregular and void must be granted.